Citation Nr: 0507199	
Decision Date: 03/14/05    Archive Date: 03/21/05

DOCKET NO.  01-08 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been submitted to 
warrant reopening the claim of service connection for low 
back strain.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

A.D. Jackson, Counsel




INTRODUCTION

The veteran served on active duty from December 1966 to 
December 1968, and from February 1969 to August 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Montgomery, Alabama, Regional Office 
(RO).  

The Board denied service connection for low back strain in 
May 1988.  In a June 1996 decision, the RO determined that 
new and material evidence had not been submitted to warrant 
reopening the claim.  Notice of the RO's denial and 
information concerning the veteran's appellate rights were 
addressed in a letter dated in July 1996.  The veteran did 
not perfect an appeal to this RO decision.  

In January 2000, the veteran filed an application to reopen 
his claim.  In an April 2001 decision, the RO determined that 
new and material evidence had not been submitted to warrant 
reopening the claim.  The veteran submitted his notice of 
disagreement in April 2001.  In the August 2001 SSOC, the RO 
found that the veteran had submitted new and material 
evidence to reopen a claim for low back strain, but denied 
service connection on the merits.  

Nevertheless, regardless of the RO's actions, the Board must 
still determine whether new and material evidence has been 
submitted.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001) (reopening after a prior unappealed RO denial); 
Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to 
comply with its own regulations by ignoring issue of whether 
any new and material evidence had been submitted to reopen 
the veteran's previously and finally denied claims).  Thus, 
the issue on appeal has been recharacterized as shown above.  




FINDINGS OF FACT

1.  In June 1996, the RO determined that new and material 
evidence had not been submitted to reopen a claim for service 
connection for low back strain, which decision was not 
appealed.  

2.  The evidence added to the record since the RO denied the 
claim in June 1996 is cumulative and redundant, and by itself 
or in connection with evidence previously assembled is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSION OF LAW

The June 1996 RO decision denying service connection for low 
back strain is final.  New and material evidence sufficient 
to reopen a claim for service connection for low back strain 
has not been presented.  38 U.S.C.A. §§ 5108 and 7105 (West 
2002); 38 C.F.R. § 3.156(a) (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that service connection is warranted for 
low back strain.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist as 
well as, enhances the duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103; 38 C.F.R. § 3.159(b); see 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  Second, VA has a duty to assist the veteran in 
obtaining evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

In Pelegrini v. Principi, 18 Vet. App. 112 (Pelegrini II), 
the United States Court of Appeals for Veterans Claims 
(Court) held, in part, that a notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  

In an April 2001 decision, the RO determined that new and 
material evidence had not been submitted to warrant reopening 
the claim.  A VCAA-compliant letter was not sent to the 
appellant but was contained in the August 2001 supplemental 
statement of the case (SSOC).  The SSOC provided notice to 
the claimant regarding what information and evidence was 
needed to substantiate the claim, as well as what information 
and evidence must be submitted by the claimant, what 
information and evidence will be obtained by VA, and the need 
for the claimant to identify any additional evidence or 
information which he wanted VA to get.  

The VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim, therefore, the timing of the notice does not comply 
with the express requirements of the law as found by the 
Court in Pelegrini II.  However, the Board finds that any 
defect with respect to the VCAA notice-timing requirement in 
this case was harmless error.  

While the notice provided to the appellant was not given 
prior to the first AOJ adjudication of the claim, VCAA-
compliant notice was provided prior to transfer and 
certification of the appellant's case to the Board, and as 
noted, the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
A Statement of the Case (SOC) and SSOC and correspondence 
from the RO were provided to the appellant.  Moreover, this 
claim has been readjudicated by the RO without "taint" from 
prior decisions.  The claimant has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  Therefore, not 
withstanding Pelegrini II, to decide the appeal would not be 
prejudicial.  

With respect to the VA's duty to assist, all evidence 
identified by the veteran relative to his claim has been 
obtained and associated with the claims folder, or the 
veteran has been notified that VA was unable to obtain it.  
The Board notes that the veteran's representative has argued 
that the case should be remanded to obtain records from the 
Draper Correctional Center.  The RO attempted to obtain 
records from this facility in March 1987 but was 
unsuccessful.  The veteran was notified and at his personal 
hearing held in September 1987, he reported that he would 
attempt to obtain these records.  But he failed to submit any 
additional documents.  

During this appeal period, the veteran was informed to submit 
any additional evidence regarding his claim.  The August 2001 
SSOC shows that the RO sent VA Forms 21-4142 to the veteran, 
in order to help obtain any private medical records.  The 
veteran failed to return any forms concerning treatment at 
Draper Correctional Center.  While VA has a statutory duty to 
assist the veteran in developing evidence pertinent to a 
claim, the veteran also has a duty to assist and cooperate 
with VA in developing evidence; the duty to assist is not a 
one-way street.  See Wood v. Derwinski, 1 Vet. App. 190 
(1991).   

For the above reasons, the Board finds that development of 
the record is sufficiently complete to permit a fair and just 
resolution of the appeal, and there has been no prejudicial 
failure of notice or assistance to the appellant.  The Board 
finds that the notice and duty to assist provisions of the 
law have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A; 38 
C.F.R. § 3.159.

Factual Background

In 1985, the veteran filed a claim for entitlement to service 
connection for low back strain.  In a May 1988 decision, the 
Board denied the claim on the basis that, although there had 
been acute back symptoms in service, there was no indication 
of a chronic back disorder at discharge or until many years 
after service discharge.  The RO in June 1996 determined that 
new and material evidence had not been submitted to reopen a 
claim for service connection.  He did not file an appeal and 
the decision became final.  Decisions of the RO are final 
under 38 U.S.C.A. § 7105 (West 2002); however, the VA must 
reopen the claim and review the former disposition of the 
case where new and material evidence is submitted with regard 
to that previously disallowed claim.  38 U.S.C.A. § 5108 
(West 2002).  The law in 1996 was substantially the same.  

At the time of the June 1996 rating decision, the evidence of 
record included the service medical records and VA records 
dated between 1982 and 1996.  During the first period of 
service, in December 1967, the veteran was treated for 
tenderness of the lower thoracic spine and lower back, 
reportedly, after he tripped and fell in a bomb crater.  
Later that month he was treated for lumbosacral strain after 
lifting sandbags.  In July 1968, he was treated for 
complaints of back pain.  At the October 1968 separation 
examination, the veteran reported a history of back injury; 
however, clinical evaluation was within normal limits.  

The service medical records from the second period of service 
are negative for reported treatment or complaints of low back 
strain.  

Post service VA records show that the veteran began 
complaints of low back pain in May 1982.  Private and VA 
medical records show that he continued to have low back 
complaints.  VA outpatient report dated in December 1985 
includes a diagnosis of osteoarthritis of the lumbar spine.  
VA X-ray dated in January 1996 also noted minimal 
degenerative changes of the lumbar spine.   

Criteria and analysis concerning whether new and material 
evidence has been submitted to reopen a claim for service 
connection for low back strain

In January 2000, the veteran filed an application to reopen 
the claim for service connection for low back strain.  

Since the claim has been previously denied, that was a claim 
to reopen.  In order to reopen a claim which has been 
previously denied and which is final, the claimant must 
present new and material evidence.  38 U.S.C.A. § 5108.  New 
and material evidence means evidence not previously submitted 
to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2000); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

The Board notes that the standard for new and material 
evidence was recently amended.  See 38 C.F.R. § 3.156(a) 
(2003).  However, that amendment applies only to claims to 
reopen received on or after August 29, 2001.  See 66 Fed. 
Reg. 45620 (August 29, 2001).  Since this claim was received 
before that date, the law in effect when the claim was filed 
is applicable.  That is the standard discussed above.

The evidence submitted since the June 1996 rating decision 
includes more recent VA medical records including a VA 
examiner's opinion, and written statements from the veteran.

The United States Court of Appeals (Federal Circuit Court) 
overruled a holding in Colvin v. Derwinski, 1 Vet. App. 171 
(1991), which limited the reopening of previously denied 
claims based upon "a reasonable possibility that the new 
evidence, when viewed in the context of all the evidence, 
both new and old, would change the outcome." See Hodge v. 
West, 155 F. 3d 1356 (Fed. Cir. 1998).

Subsequently, the Court held that with regard to petitions to 
reopen previously and finally disallowed claims VA must 
conduct a three-part analysis, first, whether evidence 
submitted is "new and material" under 38 C.F.R. § 3.156(a), 
second, if it finds the evidence is "new and material" 
immediately upon reopening it must determine whether the 
claim is well grounded, based upon all of the evidence, 
presuming its credibility, and third, if the claim is well 
grounded to proceed to the merits, but only after ensuring 
that the duty to assist had been fulfilled.  Elkins v. West, 
12 Vet. App. 209 (1999) (en banc).  However, as noted above, 
on November 9, 2000, the President signed into law the VCAA 
that eliminated the requirement of a well-grounded claim.

With respect to the issue of materiality, the Court has held 
that the newly presented evidence need not be probative of 
all the elements required to award the claim but that the 
evidence must tend to prove the merits of the claim as to 
each essential element that was a specified basis for the 
last final disallowance of the claim.  Evans v. Brown, 9 Vet. 
App. 273, 284 (1996) (citing Caluza v. Brown, 7 Vet. App. 
498, 506 (1995), aff'd 78 F.3d 604 (Fed. Cir. 1996) (table)).

The Federal Circuit Court has held that evidence that is 
merely cumulative of other evidence in the record cannot be 
new and material even if that evidence had not been 
previously presented to the Board.  Anglin v. West, 203 F.3d 
1343 (2000).

The evidence received subsequent to the RO's final rating 
decision in June 1996 denying service connection for a low 
back condition includes VA treatment and examination records 
that are mostly unrelated to the veteran's back disability.  
However, the record also contains a July 2001 VA orthopedic 
examination report.  These records have not been previously 
reviewed; however, they are cumulative in that they show 
treatment for currently diagnosed degenerative changes of the 
lumbar spine, a disability already established by the record.  
These records do not contain any medical opinion of a nexus 
between currently diagnosed low back conditions and his 
military service.  Rather, the medical opinion indicates that 
the veteran's current back condition is unrelated to military 
service.  The VA examiner in July 2001 specifically noted 
that the veteran's current lumbar spine condition was 
unrelated to the muscular injury sustained during service.  

The veteran has also submitted additional written statements 
concerning his back disability.  In regard to the veteran's 
statements, he has attempted to link his back condition to 
military service.  He has submitted no evidence to 
substantiate his assertions.  While his observations are 
probative to the extent that lay people can discuss personal 
experiences, generally, lay testimony cannot provide medical 
evidence because laypersons lack the competence to offer 
medical opinions.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Without supporting medical documentation and opinions, the 
veteran's statements by themselves, or in connection with 
evidence previously assembled, are not so significant that 
they must be considered in order to fairly decide the merits 
of the claim.

Accordingly, the Board finds that the newly submitted 
evidence, in combination with other medical evidence now of 
record, does not meet the regulatory standard of evidence 
"which by itself, or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim."  See 38 
C.F.R. § 3.156(a).

Having determined that new and material evidence has not been 
added to the record, the analysis must end and the veteran's 
claim for entitlement to service connection for low back 
strain is not reopened.  See Anglin v. West, 203 F.3d 1343, 
1347 (2000); Vargas-Gonzalez v. West, 12 Vet. App. 321, 327 
(1999); Smith v. West, 12 Vet App. 312, 315 (1999); 38 C.F.R. 
§ 3.156(a).


ORDER

New and material evidence has not been submitted to warrant 
reopening the claim of service connection for low back 
strain, and the appeal is denied.





	                        
____________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


